 In the Matter Of CARTER CARBURETOR CORPORATIONandUNITED AUTO-MOBILEWORKERS OF AMERICA LOCAL 819, AFFILIATED WITH THECONGRESS OF INDUSTRIAL ORGANIZATIONSandCARBURETOR WORKERS'GUILD (PARTY TO THE CONTRACT)Case No. C-1985AMENDMENT TO DECISION AND ORDERApril 17,19VI-The Board, on March 31, 1942, having issued a Decision and Orderin the above-entitled case; 1 and the Board having given due noticethat on April 13, 1942, or as soon thereafter as might be convenient,unless sufficient cause to the contrary should then appear, it wouldamend its Decision and Order in certain respects specified in thenotice; and no sufficient cause to the contrary appearing;THE DECISION AND ORDER IS HEREBY AMENDED in the respects specifiedin the notice, pursuant to Section 10 (d) of the National Labor Rela-tionsAct, 49 Stat. 449, by striking therefrom the entire last fullparagraph, exclusive of footnotes, in Section B of the Decision (ap-pearing on page 7 of the mimeographed copy) immediately precedingthe sub-section of the Decision entitled "Conclusions with respect tothe Guild," and substituting therefor the following :On August. 8, 1941, the Guild's attorney advised its ExecutiveCommittee that in his opinion the Guild should be disbanded as alabor organization.On August 12, 1941, the respondent postedon its bulletin board a notice to its employees stating that it hadbeen "informally advised" by the Board's Regional Director thatthe Guild, in her opinion, did not "meet the requirements" of theAct as a collective bargaining agency,, and that although therespondent did not agree with, that conclusion, it would never-theless "be unable to permit the free use by the Guild of the spaceoccupied by the Canteen and to bargain collectively with theGuild."The notice went on to state that in accordance with theprovisions of the Act, the employees would be free from anyinterference or discrimination by the respondent.On August139 N L.R. B. 1269.40 N. L R. B No. 113.631 DECISIONSOF NATIONALLABOR RELATIONS BOARD16, 1941, at a general' meeting, the membership of the Guildunanimously decided to disband the Guild as a labor organization.The Guild continued, however, to exist in its corporate form.Therespondent sent the Guild a bill, dated September 2, 1941, for$27.40 for rent for the use of the canteen during. the month ofSeptember 1941.